Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:21-cv-60738-RS

  JEREMY BLUMENAUER,
  individually and on behalf of all others
  similarly situated,
                                                                         CLASS ACTION
         Plaintiff,
  vs.
                                                               JURY TRIAL DEMANDED
  MADSKY MRP LLC,

        Defendant.
  __________________________________/

                       FIRST AMENDED CLASS ACTION COMPLAINT

         Plaintiff Jeremy Blumenauer brings this class action against Defendant Madsky MRP,

  LLC, and alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts and

  experiences, and, as to all other matters, upon information and belief, including investigation

  conducted by Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

         1.      This is a putative class action under the 47 U.S.C. § 227 et seq., the Telephone

  Consumer Protection Act (“TCPA”).

         2.      To promote its insurance claims services, Defendant engages in unsolicited text

  messaging utilizing an automatic telephone dialing system.

         3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

  conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined

  below, and any other available legal or equitable remedies resulting from the illegal actions of

  Defendant.




                                                                                     PAGE | 1 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 2 of 11




                                              PARTRIES

          4.      Plaintiff is, and at all times relevant hereto was, an individual and a “person” as

  defined by 47 U.S.C. § 153(39), a citizen and resident of Broward County, Florida, and the

  subscriber and/or sole user of the cellular telephone number 954-***-7472 (the “7472 Number”).

          5.      Defendant is, and at all times relevant hereto was, a Colorado corporation and a

  “person” as defined by 47 U.S.C. § 153(39), with a principal address of 365 Inverness Parkway,

  Suite 150, Englewood, Colorado. Defendant directs, markets, and provides business activities

  throughout the State of Florida.

                                     JURISDICTION AND VENUE

          6.      As outlined in Plaintiff’s Motion to Remand, [DE 8], Plaintiff respectfully submits

  that this case should be remanded to the state court where it was originally filed. Plaintiff alleges

  that the state court has subject matter jurisdiction pursuant to Florida Rule of Civil Procedure 1.220

  and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of $30,000 exclusive

  of interest, costs, and attorney’s fees.

          7.      Defendant is subject to personal jurisdiction in Florida because this suit arises out

  of and relates to Defendant’s contacts with this state. Defendant initiated and directed, or caused

  to be initiated and directed by its agent(s), telemarketing and/or advertising text messages into

  Florida in violation of the TCPA. Specifically, Defendant initiated and directed, or caused to be

  initiated and directed by its agent(s), the transmission of unsolicited text messages to Plaintiff in

  Florida. Plaintiff’s 7472 Number has an area code associated with geographic locations in Florida.

  Thus, Defendant knew or should have known that it was causing harm to Plaintiff in Florida.

  Plaintiff received such messages while residing in and physically present in Florida.




                                                                                         PAGE | 2 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 3 of 11




          8.      Venue for this action is proper in Broward County because all facts giving rise to

  this action occurred in Broward County.

                                                  FACTS

          9.      Beginning on or about March 10, 2021, Defendant sent the following text message

  to Plaintiff’s 7472 Number:




          10.     Plaintiff received the subject text message within this judicial district and, therefore,

  Defendant’s violation of the TCPA occurred within this district.

          11.     The purpose of Defendant’s text message was to promote and advertise its services.

          12.     Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

          13.     Plaintiff is the subscriber and sole user of the 7472 Number and is financially

  responsible for phone service to the 7472 Number.

                                                                                           PAGE | 3 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 4 of 11




         14.     Plaintiff never provided Defendant with express consent or express written consent

  to contact the 7472 with advertisements using an automatic telephone dialing system.

         15.     Defendant’s text message was generically formatted and scripted.

         16.     The equipment

         17.     To send the text messages, Defendant used a text messaging platform (the

  “Platform”) that permitted Defendant to transmit bulk SMS text messages. Information regarding

  the capabilities of the Platform and how it was utilized by Defendant are solely within Defendant’s

  possession and control. Systems like the Platform utilized by Defendant have the capacity to

  transmit thousands of messages per second and are technologically more sophisticated in their

  availability to transmit messages than a traditional smartphone.

         18.     Upon information and belief, the Platform utilized by Defendant is an ATDS

  because it has the capacity to (1) store telephone numbers; (2) using a random or sequential number

  generator.

         19.     Specifically, upon information and belief, the Platform has the capacity to

  indefinitely store telephone numbers within a computer database for subsequent dialing.

         20.     Further, upon information and belief, the Platform has the capacity to utilize a

  random and sequential number generator in the storage of those numbers, and does in fact utilize

  said number generator for a variety of functions including, but not limited to, the selection and

  creation of SMS packets containing the target telephone numbers to be dialed by the Platform, as

  well as the sequential and/or random selection of telephone numbers to be dialed from a

  preselected list of numbers.

         21.     A packet in the context of SMS transmission is an envelope of data that contains

  various instructions and content, including the target cellular telephone number to be dialed, the



                                                                                      PAGE | 4 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 5 of 11




  sequence in which to dial each number, and wording of the message. The following is an example

  of a typical SMS packet:

            SubmitReq:StatusReportReq=true,Destination=0011166500313,Sequence=35722
            139,Originator=91157,OriginatorType=3,Body=3:2e:0a11:2f14:2f11:0aDEBIT(p)
            $1:2e47:0aCHKCARDFOUTSETCROBERTIDUS:0aFornexttransaction:3aReply
            N:0aForprevious:3aReplyP,BillingRef=,ClientRef=41883049-
            1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
            Program=stdrt,TagChClientID=31174,TagChUsername=corvette_31174,ServiceI
            d=51437,Interface=xml,
            22.   In the context of SMS packet creation, the Platform utilizes a random and/or

  sequential number generator to pull and generate telephone numbers and transfer those numbers

  to a separate file for the creation of the packets, and ultimately placement into each independent

  SMS packet.

            23.   In the context of dialing the numbers, the Platform utilizes a random and/or

  sequential number generator to pick and designate the sequence in which to dial the telephone

  numbers. The Platform independently selects the rate and time at which to dial each telephone

  numbers and may temporarily store the packets in a queue when the volume exceeds capacity to

  deliver them.

            24.   The Platform also has the capacity to use its random and/or sequential number

  generator to generate random or sequential identification numbers that it assigns to each SMS

  packet.

            25.   Defendant’s unsolicited calls caused Plaintiff actual harm, including invasion of his

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  calls also inconvenienced Plaintiff and caused disruption to his life.




                                                                                        PAGE | 5 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 6 of 11




                                      CLASS ALLEGATIONS

         PROPOSED CLASS

         26.     Plaintiff brings this lawsuit as a class action on behalf of himself individually and

  on behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil

  Procedure 1.220(b)(2) and (b)(3). The “Class” that Plaintiff seeks to represent is comprised of

  class two classes and defined as:

                 No Consent Class: All persons in the United States who, within
                 four years prior to the filing of this action, (1) were sent a text
                 message by or on behalf of Defendant, (2) using the same
                 equipment or type of equipment utilized to text message
                 Plaintiff, (3) regarding Defendant’s property, goods, and/or
                 services, and (4) for which Defendant failed to secure the called
                 party’s consent.

         27.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

  not know the number of members in the Class but believes the Class members number in the

  several thousands, if not more.

         NUMEROSITY

         28.     Upon information and belief, Defendant has placed calls to cellular telephone

  numbers belonging to thousands of consumers listed throughout the United States without their

  prior express consent. The members of the Class, therefore, are believed to be so numerous that

  joinder of all members is impracticable.

         29.     The exact number and identities of the Class members are unknown at this time and

  can be ascertained only through discovery. Identification of the Class members is a matter capable

  of ministerial determination from Defendant’s call records.




                                                                                        PAGE | 6 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 7 of 11




         COMMON QUESTIONS OF LAW AND FACT

         30.     There are numerous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the

  questions of law and fact common to the Class are: [1] Whether Defendant initiated telemarketing

  calls to telephone numbers; [2] Whether Defendant can meet its burden of showing that it had

  express consent to make such calls; [3] Whether Defendant’s conduct was knowing and willful;

  [4] Whether Defendant is liable for damages, and the amount of such damages; and [5] Whether

  Defendant should be enjoined from such conduct in the future.

         31.     The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned

  to cellular telephone services is accurate, Plaintiff and the Class members will have identical

  claims capable of being efficiently adjudicated and administered in this case.

         TYPICALITY

         32.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

  based on the same factual and legal theories.

         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         33.     Plaintiff is a representative who will fully and adequately assert and protect the

  interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.

         SUPERIORITY

         34.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit because individual litigation of the claims of all members of the Class

  is economically unfeasible and procedurally impracticable. While the aggregate damages sustained



                                                                                       PAGE | 7 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 8 of 11




  by the Class are in the millions of dollars, the individual damages incurred by each member of the

  Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

  individual lawsuits. The likelihood of individual Class members prosecuting their own separate

  claims is remote, and, even if every member of the Class could afford individual litigation, the

  court system would be unduly burdened by individual litigation of such cases.

            35.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court might enjoin Defendant from performing the challenged acts, whereas another

  may not. Additionally, individual actions may be dispositive of the interests of the Class, although

  certain class members are not parties to such actions.

                                            COUNT I
                              VIOLATION OF 47 U.S.C. § 227(b)
                         (On Behalf of Plaintiff and the No Consent Class)

            36.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            37.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            38.   Defendant used equipment having the capacity to dial numbers without human

  intervention to make non-emergency telephone calls to the cellular telephones of Plaintiff and the

  other members of the Class.

            39.   These calls were made without the consent of the called party in that Defendant

  failed to secure express consent and/or continued to transmit text messages after consent was

  revoked.

                                                                                        PAGE | 8 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 9 of 11




            40.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their consent.

            41.      Defendant knew that it did not have consent to make these calls and knew or should

  have known that it was using equipment that at constituted an automatic telephone dialing system.

  The violations were therefore willful or knowing.

            42.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

  also entitled to an injunction against future calls. Id.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

  relief:

                  a) An order certifying this case as a class action on behalf of the Class as defined

                     above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

                     counsel as Class Counsel;
                  b) An award of actual and statutory damages for Plaintiff and each member of the

                     Class;

                  c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and its

                     implementing regulations, Plaintiff seeks for himself and each member of the Class

                     $500.00 in statutory damages for each and every violation pursuant to 47 U.S.C. §

                     277(b)(3);

                  d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,

                     et seq., and its implementing regulations, Plaintiff seeks for himself and each




                                                                                           PAGE | 9 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 10 of 11




                member of the Classes treble damages, as provided by statute, up to $1,500.00 for

                each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

             e) An order declaring that Defendant’s actions, as set out above, violate the TCPA and

                its implementing regulations;

             f) An injunction requiring Defendant to cease all unsolicited text messaging activity,

                and to otherwise protect the interests of the Class;

             g) An injunction prohibiting Defendant from using, or contracting the use of, an

                automatic telephone dialing system without obtaining, recipient’s consent to

                receive calls made with such equipment;

             h) A declaration that Defendant’s practices described herein violate 47 C.F.R. §

                64.1200(a)(1)(iii);
             i) A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii) were

                willful and knowing; and

             j) Such further and other relief as the Court deems necessary.

                                         JURY DEMAND

         Plaintiff, individually and on behalf of the Class, hereby demand a trial by jury.

                           DOCUMENT PRESERVATION DEMAND

         Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists,

  electronic databases or other itemization of telephone numbers associated with Defendant and the

  communication or transmittal of the text messages as alleged herein.




                                                                                     PAGE | 10 of 11
Case 0:21-cv-60738-RS Document 12 Entered on FLSD Docket 05/10/2021 Page 11 of 11




    DATED: May 10, 2021

                                        Respectfully Submitted,

                                        HIRALDO P.A.

                                        /s/ Manuel S. Hiraldo
                                        Manuel S. Hiraldo, Esq.
                                        Florida Bar No. 030380
                                        401 E. Las Olas Boulevard
                                        Suite 1400
                                        Ft. Lauderdale, Florida 33301
                                        Email: mhiraldo@hiraldolaw.com
                                        Telephone: 954.400.4713

                                        JIBRAEL S. HINDI, ESQ.
                                        Florida Bar No.: 118259
                                        E-mail: jibrael@jibraellaw.com
                                        THOMAS J. PATTI, ESQ.
                                        Florida Bar No.: 118377
                                        E-mail: tom@jibraellaw.com
                                        The Law Offices of Jibrael S. Hindi
                                        110 SE 6th Street, Suite 1744
                                        Fort Lauderdale, Florida 33301
                                        Phone:     954-907-1136




                                                                         PAGE | 11 of 11
